DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano (JP 2005-166621 and its English Translation).
Regarding claim 1, Sano teaches a load abnormality detecting circuit (17) for an inverter to detect abnormality of a load during an operation of the inverter which has a self-arc-extinguishing element as a switching element and a phase synchronizing loop controlling an output frequency to be a resonance frequency of the load, the load abnormality detecting circuit comprising:
a phase shift detecting part that detects a phase shift between a gate voltage signal controlling ON/OFF of the self-arc-extinguishing element and an output current of the inverter which applied to the load, and that sends a first abnormal load signal based on the phase shift (page 4, para. 3, instead of the output voltage, the gate voltage signal, which has the same phase as the output voltage, can be used).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (JP3652098 and its English Translation) in view of Sano. 
Regarding claims 1, 3-7 and 9-10, Kanai teaches a load abnormality detecting circuit for an inverter to detect abnormality of a load during an operation of the inverter which has a self-arc-extinguishing element as a switching element and a phase synchronizing loop controlling an output frequency to be a resonance frequency of the load, the load abnormality detecting circuit comprising:
a phase shift detection part that detects a phase shift between an output voltage and an output current of the inverter which applied to the load, and that sends a first abnormal load signal based on the phase shift;
wherein the phase shift detection part is a data flip-flop (53) which is transitioned to a set state by a data signal input in synchronization with a clock signal, and sends a set output as a signal in the set state (para. 13) [claim 3];
wherein the data flip-flop has a reset input port to which a reset signal to transition the data flip-flop from the set state to a reset state is input (para. 14), and
the load abnormality detecting circuit has a mask part that compares a current value of the output current applied to the load with a predetermined reference value and outputs the reset signal to the data flip-flip until the current value is larger than the reference value; [claim 4];
a current reduction detection part that compares the current value of the output current of the inverter which applied to the load, with the predetermined value, and sends a second abnormal load signal when the current value is smaller than the reference value (para. 18) [claims 5 and 9-10];
a timing part to which the second abnormal load signal is input from the current reduction detection part and which outputs the second abnormal load signal only when the second abnormal load signal is continuously input for a predetermined time or more (para. 18) [claim 6];
a mask part to which an operation signal of the inverter is input and which outputs the second abnormal load signal only when the operation signal is input (para. 18) [claim 7].
 Kanai does not specifically teach the phase shift detection part that detects a phase shift between a gate voltage signal controlling ON/OFF of the self-arc-extinguishing element and the output current of the inverter which applied to the load.
Sano teaches a load abnormality detecting circuit comprises a phase shift detection part that detects a phase shift between a gate voltage signal controlling ON/OFF of the self-arc-extinguishing element and the output current of the inverter which applied to the load (page 4, para. 3, instead of the output voltage, the gate voltage signal, which has the same phase as the output voltage, can be used).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute said gate voltage signal for said inverter’s output voltage signal because one of ordinary skill in the art would have been able to carry out such substitution, and the results were reasonably predictable given both signals have the same phase. 
 Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852